Citation Nr: 1627170	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a digestive disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2014, the Veteran withdrew his request for a Board videoconference hearing.  In March 2015, the Board remanded this matter for further development.  The case is again before the Board.


FINDING OF FACT

The probative evidence shows that the Veteran's cholecystectomy, cholecystitis, gastroesophageal reflex disorder, or diverticulitis were not incurred in service, caused by service, otherwise etiologically related to service, or related to, or aggravated by, his service-connected residuals of appendectomy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a digestive disorder, to include status post cholecystectomy, cholecystitis, gastroesophageal reflex disorder, and diverticulitis, and to include as secondary to service-connected residuals of appendectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a January 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, service treatment records, and private treatment records have been obtained and considered.  Consistent with the March 2015 remand directives, the RO attempted to schedule the Veteran for a VA examination.  However, the Veteran refused to appear for such examination.  The duty to assist is not a one-way street, and in light of the Veteran's refusal to report for VA examination, VA has no further duties in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds substantial compliance with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Here, the Veteran seeks service connection for a digestive disorder, to include status post cholecystectomy, cholecystitis, gastroesophageal reflex disorder, and diverticulitis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for an increase in the severity of a nonservice-connected disability, a permanent worsening beyond the natural progress of the nonservice-connected disease, that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the Veteran contends that he developed a digestive disorder as a result of events in service.  The Veteran reported that he had stomach pains, vomiting, and possibly instances of gastritis during active duty in 1963 which required medical treatment.  See August 2014 Veteran's Statement.  He reported that after several instances of stomach issues, he was diagnosed with appendicitis and underwent an appendectomy in 1965 while still in service.  Id.  The Veteran attributes his current gastrointestinal problems to these medical problems during service.  Id.  The Board notes that the Veteran is service connected for residuals of appendectomy pursuant to a May 2007 rating decision.  

The evidence shows that the Veteran had diagnoses of cholecystitis, diverticulitis, and gastroesophageal reflex disorder, and underwent cholecystectomy, during the claim period.  See, e.g., November 2013 Private Treatment Record; April 2012, September 2013, and April 2015 VA Treatment Records.

The Veteran's service treatment records show treatment for symptoms of lack of appetite, cramping, abdominal pain, vomiting, and diarrhea.  See November 1964 STR; March 1965 STR.  The Veteran was initially diagnosed with gastroenteritis.  See November 1964 STR.  The Veteran was eventually diagnosed with acute appendicitis, and underwent an appendectomy.  See March 1965 STR.  The service treatment records note that the Veteran had an uncomplicated recovery and was discharged to full duty.  Id.  The Veteran's April 1967 separation examination does not note any digestive disorders.  The Veteran's service treatment records do not show a diagnosis of cholecystitis, gastroesophageal reflex disorder, or diverticulitis.  Indeed, the Veteran does not contend that his current digestive disorders began in service, but instead reports that such conditions began in 1997, 30 years after separation from service.  See December 2011 Claim.

The Veteran's claims file also does not contain probative evidence showing a nexus between the Veteran's current digestive disorders and his time in service or his service-connected residuals of appendectomy.

Following the March 2015 Board remand, the RO attempted to schedule the Veteran for a VA examination to determine whether the Veteran's digestive disorders were etiologically related to service.  Unfortunately, the Veteran refused to appear for examination.  See October 2015 VA Compensation and Pension Examination Record; see also 38 C.F.R. § 3.655(b) (providing that an original compensation claim shall be rated based on the evidence of record when a claimant fails to report for an examination).  A VA examiner may have provided the necessary nexus to service.  

The Veteran has submitted materials on appendectomy complications, which note that in very rare cases an appendectomy can have long-term effects such as increasing the risks for other diseases, like Crohn's disease.  However, the evidence does not show that the Veteran has a diagnosis of Crohn's disease and the submitted materials do not address any of the Veteran's current diagnoses of a digestive disorder - cholecystitis, gastroesophageal reflex disorder, or diverticulitis.  Moreover, the Veteran's service treatment records show that the Veteran had an uncomplicated recovery from his March 1965 appendectomy with no residuals except scars.

The Veteran has asserted that his digestive disorders were caused by service or by his service-connected residuals of appendectomy.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay assertions regarding nexus are not probative.  The Veteran does not have the expertise, education, and training necessary for such a medical opinion, and the Veteran failed to report for an examination with a medical professional.  Thus, the Veteran's claims file does not contain probative evidence establishing a nexus between the Veteran's digestive disorders and his period of service, to include his gastrointestinal problems during service, or his service-connected residuals of appendectomy.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a digestive disorder.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a digestive disorder, to include cholecystectomy, cholecystitis, gastroesophageal reflex disorder, and diverticulitis, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


